United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-958
Issued: March 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2013 appellant filed a timely appeal from a March 4, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than five percent impairment of his right arm for
which he received a schedule award.
FACTUAL HISTORY
On March 10, 2009 appellant, then a 50-year-old distribution clerk, filed a Form CA-2,
notice of occupational disease, alleging that he injured his right shoulder as a result of repetitive
lifting of boxes and pushing mail containers and cans while in the performance of duty. OWCP
1

5 U.S.C. §§ 8101-8193.

accepted a sprain of the right shoulder, cervical spondylosis and sprains of both shoulders and
upper arms. It authorized arthroscopic surgery on the right shoulder on October 6, 2009 and the
left shoulder on June 29 and October 6, 2010.
In 2009 appellant was treated by Dr. Charles D. Marable, a Board-certified neurologist,
for the work-related shoulder injury. Dr. Marable diagnosed a cervical disc and right rotator cuff
tear. He opined that repetitive use of his shoulders and lifting boxes injured appellant’s neck,
shoulders and back. A February 27, 2009 magnetic resonance imaging (MRI) scan of the right
shoulder revealed a partial tear of the supraspinatus tendon, tendinosis with a partial tear of the
proximal infraspinatus and severe acromioclavicular spurring. Appellant came under the
treatment of Dr. Linden Dillin, a Board-certified orthopedic surgeon. On October 6, 2009
Dr. Dillin performed a right shoulder arthroscopy and superior labral repair and right anterior
labral repair and diagnosed right superior and anterior labral tear. On December 21, 2009 he
noted that appellant was progressing well postoperatively with excellent range of motion of the
right shoulder.
On April 12, 2010 appellant filed a claim for a schedule award. He submitted an
April 20, 2010 report from Dr. Marable, who opined that appellant sustained four percent
impairment of the right arm under the sixth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides).2 Dr. Marable noted a history of
injury and diagnosed status post right partial rotator cuff tear. He noted that appellant underwent
surgery on the right shoulder on October 6, 2009 for partial right rotator cuff tear. Dr. Marable
listed appellant’s complaints of pain, numbness and weakness in the right arm, movement
aggravated his right arm, he could not sleep on his right side, comb his hair, reach overhead or
do his usual work. A February 27, 2009 right shoulder MRI scan revealed a partial tear of the
supraspinatus tendon and tendinosis. Under Table 15-5, Shoulder Regional Grid, for the
diagnoses of right cuff partial thickness tear, appellant was a class 1 rating, grade C for painful
injury and residual symptoms without consistent objective findings for a default rating of three
percent impairment of the right upper extremity. Dr. Marable also noted range of motion (ROM)
for the right shoulder was: flexion of 130 degrees, extension was intact, abduction of 130
degrees, adduction of -10 degrees, internal rotation was intact and external rotation was -20
degrees. Pursuant to the Adjustment Grid: Functional History Adjustment, Table 15-7,
appellant was assigned a grade modifier 3 for consistent moderate symptoms despite continuous
treatment and intermittent severe symptoms despite continuous treatment; for Physical
Examination Adjustment, appellant was assigned a grade modifier 2 for constant mild physical
findings despite continuous and intermittent moderate findings; and for Clinical Studies
Adjustment, appellant was assigned a grade modifier 2 for persistent mild abnormalities despite
continuous treatment or intermittent moderate abnormalities. Dr. Marable added the net
adjustment of +4 to the default rating of three percent which equaled seven percent. He then
multiplied seven percent by .6 to determine that appellant had four percent whole person
impairment for the right shoulder.
In a May 21, 2010 report, an OWCP medical adviser reviewed Dr. Marable’s April 20,
2010 report and agreed that appellant reached maximum medical improvement on that date. The
2

A.M.A., Guides (6th ed. 2008).

2

medical adviser stated that, pursuant to Table 15-5, Shoulder Regional Grid, the diagnoses of
right rotator partial thickness tear and repair, appellant was a class 1 rating, grade C for three
percent default impairment of the right arm. He noted that, pursuant to the Adjustment Grid:
Functional History, Table 15-7, appellant was assigned a grade modifier 3. With regard to
Physical Examination Adjustment, appellant was assigned a grade modifier 2 and with regard to
the Clinical Studies Adjustment, he was assigned a grade modifier 2. The medical adviser noted
that this yielded a net adjustment of +4 which resulted in a grade E and five percent upper
extremity impairment under Table 15-5.
Appellant submitted reports from Dr. Dillin dated May 26, 2010 to June, 28, 2012, who
noted that appellant’s right shoulder was healing well but he had pain and discomfort of the left
shoulder. Dr. Dillin also diagnosed left shoulder impingement, acromioclavicular arthropathy
and possible labral tear. He advised that appellant had a significant left labral tear which needed
reconstruction.
In a decision dated September 26, 2012, OWCP granted appellant a schedule award for
five percent impairment for the right arm. The period of the award was from August 26 to
December 13, 2012.
On December 3, 2012 appellant requested reconsideration. In a November 2, 2012
statement, he asserted that OWCP’s referral physician, Dr. Shaffer,3 arrived one hour late and did
not perform a thorough examination. Appellant noted that his impairment rating for the right
shoulder was five percent for one surgery; however, he had two surgeries on his left shoulder and
the ratings provided by the second opinion physician were inadequate to compensate him for his
impairment. He submitted an October 18, 2012 report from Dr. Marable, who diagnosed history
of lumbar disease, cervical spondylosis, bilateral rotator cuff and status post surgery of both
shoulders. Dr. Marable advised that appellant was disabled.
In a decision dated
September 26, 2012 decision.

March 14,

2013,

OWCP

denied

modification

of

the

LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6
3

This appears to be a typographical error as the OWCP referral physician was Dr. John A. Sklar.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

3

For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used to
calculate schedule awards.7 For decisions issued after May 1, 2009, the sixth edition of the
A.M.A., Guides will be used.8 It is the claimant’s burden to establish that he or she sustained a
permanent impairment of a scheduled member or function as a result of an employment injury.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition of the A.M.A., Guides, for upper extremity
impairments the evaluator identifies the impairment class for the diagnosed condition (CDX),
which is then adjusted by grade modifiers based on Functional History (GMFH), Physical
Examination (GMPE) and Clinical Studies (GMCS).11 The net adjustment formula is (GMFHCDX) + (GMPE-CDX) + (GMCS-CDX).12
ANALYSIS
On appeal, appellant contends that he has greater than five percent permanent impairment
of the right upper extremity. OWCP accepted his claim for sprain of the right shoulder, cervical
spondylosis and sprains of both shoulders and upper arms. On October 6, 2009 appellant
underwent a right shoulder arthroscopy, superior labral repair and right anterior labral repair.
In his April 20, 2010 report, Dr. Marable reviewed the medical evidence and applied the
sixth edition of the A.M.A., Guides. For the right shoulder, he determined that, pursuant to
Table 15-5, Shoulder Regional Grid, for the diagnoses of right cuff partial thickness tear,
appellant was a class 1 rating, grade C, page 402, for painful injury and residual symptoms
without consistent objective findings for a default rating of three percent impairment of the right
upper extremity. Dr. Marable noted that, pursuant to the Adjustment Grid: Functional History
Adjustment, Table 15-7, appellant was assigned a grade modifier 3 for consistent moderate
symptoms despite continuous treatment and intermittent severe symptoms despite continuous
treatment, for Physical Examination Adjustment, appellant was assigned a grade modifier 2 for
constant mild physical findings despite continuous and intermittent moderate findings, and for
Clinical Studies Adjustment, appellant was assigned a grade modifier 2 for persistent mild
abnormalities despite continuous treatment or intermittent moderate abnormalities. The Board
notes that Dr. Marable incorrectly added the amounts for the schedule award, specifically adding
the default value of three percent with the net adjustment formula of +4 for seven percent arm
impairment and then he improperly multiplied seven percent by .6 for a four percent right whole
7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

A.M.A., Guides (6th ed. 2009).

9

Tammy L. Meehan, 53 ECAB 229 (2001).

10

A.M.A., Guides, supra note 1 at 3, section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
11

Id. at 385-419.

12

Id. at 411.

4

person impairment. This calculation does not conform to the A.M.A., Guides which provide for
a default value of three percent for class 1, grade C, and a maximum five percent impairment for
the class 1, grade E condition.13 The A.M.A., Guides are clear that in applying grade modifiers
to the net adjustment formula, a change is class is not permitted regardless of the net
adjustment.14 Furthermore, FECA does not provide for whole person impairment.15
The medical adviser reviewed the medical record. In a report dated May 21, 2010, he
noted that pursuant to Table 15-5, Shoulder Regional Grid, for the diagnoses of right rotator
partial thickness tear and repair, appellant was a class 1 rating, grade C for residual symptoms,
functional loss for a default rating of three percent impairment of the right arm. The medical
adviser noted that, pursuant to the Adjustment Grid: Functional History, Table 15-7, appellant
was assigned a grade modifier 3. With regard to Physical Examination Adjustment, he was
assigned a grade modifier 2 and with regard to the Clinical Studies Adjustment, he was assigned
a grade modifier 2 as the clinical studies confirmed the diagnoses of a partial rotator cuff tear.
The medical adviser noted that these adjustments yielded a net adjustment of +4. This resulted
in a grade E and five percent upper extremity impairment under Table 15-5.
The Board finds that the medical adviser properly applied the A.M.A., Guides to rate
impairment to appellant’s right shoulder as set forth by Dr. Marable. OWCP’s medical adviser
reviewed the medical evidence and determined that appellant had five percent impairment for the
right arm under the sixth edition of the A.M.A., Guides. There is no current medical evidence
that establishes any greater impairment under the A.M.A., Guides.16
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has five percent impairment of the right upper extremity
for which he received a schedule award.

13

Id. at 402

14

Id. at 409.

15

See B.P., Docket No. 08-1457 (issued February 2, 2009).

16

The Board notes that OWCP developed evidence with regard to whether appellant has employment-related left
arm impairment and he referenced this on appeal. However, the Board has no jurisdiction over the extent of any left
arm impairment as OWCP has not yet issued a final decision regarding left arm impairment. See. 20 C.F.R.
§ 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the March 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

